DETAILED ACTION
	This Office action is in response to the election filed 28 June 2022.  Claims 1-20 are currently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2022.
Applicant’s election without traverse of Group III, claims 16-20, in the reply filed on 28 June 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 16 is objected to because of the following informalities:  the acronym “IC” is used in line 3, prior to being defined in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0036706 A1 to Detert (hereinafter “Detert”).
Regarding independent claim 16, Detert (Fig. 1) discloses an integrated circuit device die comprising: 
a communication interface 9 (¶ 0056) configured to transmit and receive signals from a node external to the IC device die 1; 
a wafer/package detection circuit (including 7) configured to determine whether the integrated circuit (IC) device die is on a wafer or incorporated in a package in response to a signal from the node external to the IC device die (¶¶ 0069, 0111); 
a random number generator logic 6 (¶ 0056), coupled to the wafer/package detection circuit, and configured to generate a true random number in response to the wafer/package detection circuit determining that the IC device die is on a wafer (¶ 0068); and 
a one-time programmable (OTP) memory 3 (¶ 0058), coupled to the random number generator, and configured to store the true random number and a unique die identifier received from a node external to the IC device die (¶ 0058).
Regarding claim 17, Detert (Fig. 1) discloses the IC device die of claim 16 further comprising: a comparator logic, coupled to the OTP memory and the communication interface, and configured to compare the true random number with a value received from the node external to the IC device die (¶ 0079); and a control logic configured to set a function-enable bit in the OTP memory, wherein the function-enable bit enables functional logic on the IC device die to operate in a device package (¶ 0081).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Detert as applied to claim 16 above, and further in view of US 2018/0091147 A1 to Jansman et al. (hereinafter “Jansman”).
Regarding claim 18, Detert discloses the IC device die of claim 16, however fails to expressly disclose wherein the wafer/package detection circuit determines whether the IC device die is on a wafer or incorporated in a package by being configured to measure a thickness of a semiconductor substrate of the IC device die.
In the same field of endeavor, Jansman discloses an IC device die including circuitry configured to measure a thickness of a semiconductor substrate of the IC device die (¶ 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuitry configured to measure a thickness of a semiconductor substrate of the IC device die as disclosed by Jansman in the wafer/package detection circuit of Detert, for the purpose of detecting device tampering (Jansman, ¶ 0001).   
Regarding claim 19, Detert (Fig. 1) discloses the IC device die of claim 16, however fails to expressly disclose wherein the wafer/package detection circuit comprises: a charge emitter embedded in the semiconductor substrate of the IC device die and is configured to produce an electric charge in the semiconductor substrate; and a charge sensor embedded in the semiconductor substrate and configured to generate a response signal in response to the electrical charge produced in the semiconductor substrate, wherein a magnitude of the response signal is in response to the thickness of the semiconductor substrate.
In the same field of endeavor, Jansman (Fig. 3) discloses an IC device die with circuitry including a charge emitter 306 (¶ 0049) embedded in the semiconductor substrate of the IC device die and is configured to produce an electric charge in the semiconductor substrate (¶¶ 0050-51); and a charge sensor embedded in the semiconductor substrate and configured to generate a response signal in response to the electrical charge produced in the semiconductor substrate, wherein a magnitude of the response signal is in response to the thickness of the semiconductor substrate (¶ 0052).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above circuitry as disclosed by Jansman in the wafer/package detection circuit of Detert, for the purpose of detecting device tampering (Jansman, ¶¶ 0001, 0013).
Regarding claim 20, Detert and Jansman disclose the IC device die of claim 19 wherein the charge emitter is configured to generate light radiated into the semiconductor substrate (¶ 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
7 October 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813